Exhibit 10.03

 



GENERAL RELEASE AND WAIVER OF DEBT

 

This General Release and Waiver of Debt (hereinafter referred to as the
"Agreement") is made this 11th day of May, 2015 by and between TSASA Holdings
Inc., a Canadian Federation corporation (hereinafter, the "Claimant") and il2m
International Corp., a Nevada corporation (the “Company”).

 

RECITALS:

 

WHEREAS the Company owes the Claimant an aggregate of $231,000.00 CAN (the
"Debt"), which Debt is evidenced in that certain convertible promissory note
dated March 26, 2014 in the principal amount of $231,000.00 issued by the
Company to the Claimant (the "Convertible Note"), evidencing amounts loaned by
Claimant on behalf of Sure Investment Group Limited, and which Convertible Note
is reflected on the Company's audited and/or reviewed financial statements filed
with the Securities and Exchange Commission together with its annual and/or
quarterly reports on Form 10-K and 10-Q, respectively;

 

WHEREAS the Company entered into a new promissory note directly with Sure
Investment Group Limited dated May 11, 2015 in the aggregate principal amount of
$231,000.00 (the "New Note"), which New Note bears no interest and is payable
upon demand;

 

WHEREAS the Claimant is willing to provide to the Company a full waiver and
release of the Debt and to deem the Convertible Note null and void (the "Waiver
and Release"); and

 

WHEREAS the parties to this Agreement have agreed to the Waiver and Release
subject to the terms and conditions set forth below.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:

 

1In consideration of this Agreement, Claimant individually and on behalf of his
successors, heirs and assigns, forever releases, remises, waives, acquits,
covenants not to sue or file any complaints with any court of competent
jurisdiction or with any regulatory office, and specifically releases and waives
any claims or rights it may have under common law and statutory law, common law
fraud or deceit, and discharges the Company, together with any firms,
successors, predecessors, assigns, directors, officers, shareholders,
supervisors, employees, attorneys, agents and representatives from any and all
actions, causes of action, claims, demands, losses, damages, costs, attorneys'
fees, causes in action, indebtedness and liabilities, known or unknown, which he
may now have resulting or arising from the Debt, or any other matter, occurrence
or event whatsoever from the beginning of time to the date of this Agreement.

 



-1-

 



 

2.It is understood and agreed by Claimant and the Company that the entering into
of this Agreement is not any admission of liability by the Company nor is it to
be construed as an admission by the Company or Claimant as to the merits of any
claim not expressly set forth in this Agreement relating to the Debt.

 

3.As a result of Claimant's decision to provide to the Company the Waiver and
Release, Claimant acknowledges that it is foregoing the possibility of any
future accrual of interest or repayment of interest and principal by any other
terms, and that the consideration for the Waiver and Release agreed upon with
the Company is in its view fair and reasonable.

 

4.This Agreement shall be interpreted pursuant to Nevada law. If any provision
in this Agreement shall be declared unenforceable by any administrative agency
or court of law, the remainder of the Agreement shall remain in full force and
effect and shall be binding upon the parties hereto as if the invalidated
provisions were not part of this Agreement. Each party has cooperated in the
drafting and preparation of this Agreement. As a result, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

 

6.Each covenant, agreement and provision of this Agreement shall be construed to
be a separate covenant, agreement and provision. If any covenant, agreement or
provision of this Agreement is breached, the remainder of this Agreement shall
not be effected thereby. No waiver of any breach of any term or provision of
this Agreement shall be considered to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

 

APPROVED AND ACCEPTED this ______ day of May, 2015.

 



Date: May __, 2015 IL2M INTERNATIONAL CORP.         By:       Sarkis Tsaoussian,
President/CEO       Date: May __, 2015 TSASA HOLDINGS INC.         By:      
President

 

 

-2-

 

 